Citation Nr: 1446905	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  09-48 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1. Entitlement to a compensable initial rating for kidney stones.

2. Entitlement to service connection for a right foot disability, to include as secondary to service-connected degenerative changes of the thoracolumbar spine. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to June 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, and a December 2008 rating decision by the VA RO in Anchorage, Alaska.  

In November 2011 and March 2014, the Board remanded the appeal for further development, and it now returns to the Board for appellate review. 

In addition to the right foot claim, a claim of entitlement to service connection for the right ankle was denied in a January 2010 rating decision.  The April 2014 VA examiner indicated that the Veteran thinks of the right foot and right ankle disabilities as the same disability.  However, the Veteran did not appeal the January 2010 rating decision.  Thus, the Board only has jurisdiction over the claim of entitlement to service connection for the right foot and will not address the Veteran's right ankle disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board determines that another remand is necessary.  In accordance with the March 2014 remand, a VA examination was performed in April 2014.   The examiner provided an opinion that the Veteran's current right foot disability is due to running on a treadmill and arch strain, 2010.  However, the record shows complaints and treatment of the right foot prior to 2010, and the Veteran filed his claim for service connection in June 2007.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In addition, with regard to the Veteran's kidney disability, the Board stated that "[a]ny indicated diagnostic test and studies to include KUB and CT scan must be accomplished."  The April 2014 VA examiner discussed the findings of a September 2013 CT scan, but there is no indication that a KUB and CT scan were performed contemporaneously with the examination.  Therefore, the Board must conclude that the April 2014 VA examination did not comply with the March 2014 remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, the record reflects that the Veteran seeks treatment at the Anchorage VA Medical Center (VAMC) regularly.  The April 2014 VA examiner indicated that the Veteran was to have a urology appointment in the next month, but the VA treatment records dated through August 2014 do not contain a urology treatment note.  Thus, to ensure the most up-to-date treatment notes are available for review, all treatment records dated from May 2014 to the present should be associated with the claims file, including all urology notes.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all treatment notes for May 2014 to the present from the Anchorage, Alaska VAMC, and any associated outpatient clinics, including all urology notes.  All requests and responses, positive and negative, must be documented in the claims file.

2. Return the claims file to the April 2014 VA foot examiner, or to another equally qualified examiner, for another opinion as to the etiology of the Veteran's right foot disability.  The report must note that review of the claims file occurred.  Once the record has been reviewed, the examiner should respond to the following:

Identify all disabilities of the right foot present at any time during the appeal period, that is, since the Veteran filed his claim in June 2007.

Is it at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed disability of the right foot began in service, was caused by service, or is otherwise related to service?  When offering this opinion, the examiner must address the Veteran's complaints of pain dating before the treadmill incident in 2010.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale must be provided for any opinion offered.

If it is determined that an opinion cannot be rendered without another clinical examination, such examination should be scheduled.  

3. Schedule the Veteran for VA examination to determine the current severity of his service-connected kidney stone disorder.  The claims folder and a copy of this Remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include KUB and CT scan, must be accomplished.  If a KUB or CT scan would not be helpful to the examiner, the examiner should so state and provide an explanation as to why such testing is not warranted to evaluate the current severity of the Veteran's service-connected kidney stone disorder.

The examiner should describe all treatment required for the Veteran's kidney stones and renal cyst, including any diet restrictions, drug therapy, or invasive or non-invasive procedures. State the frequency, if any, of invasive or non-invasive procedures.  The examiner should also comment on the presence, severity, and frequency of any colic, voiding dysfunction or infection related to the Veteran's kidney stones or renal cysts.  The examiner should also discuss any changes in severity that occurred during the appeal period.  

A rationale for any opinion expressed should be provided.

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims.  See 38 C.F.R. §§ 3.158, 3.655 (2014).

4.  After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal. If any benefit sought remains denied, provide an additional SSOC to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



